Citation Nr: 1016337	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana

THE ISSUE

Entitlement to an effective date earlier than July 12, 2002, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1949 to 
November 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision in which the RO, inter alia, 
granted service connection for PTSD and assigned an initial 
rating of 10 percent, effective July 12, 2002.  In October 
2003, the Veteran filed a notice of disagreement (NOD) with 
the assigned effective date.  The RO issued a rating decision 
on this issue in May 2004.  The Veteran filed a NOD in 
November 2004.  A statement of the case (SOC) was issued in 
January 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
March 2006.

In September 2009, a Deputy Vice Chairman of the Board 
granted the motion of the Veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, during 
the March 2010 hearing, the Veteran and his representative 
raised the issue of entitlement to a 50 percent rating for 
PTSD from July 12, 2002.  The record indicates that the 
Veteran's PTSD was rated as 30 percent disabling from this 
date to November 8, 2004, a rated 50 percent thereafter.  It 
does not appear that the claim for a 50 percent rating from 
July 12, 2002 has yet been addressed by the RO.  Furthermore, 
the Veteran contended during his March 2010 hearing that, 
while the claims file reflects that he was awarded pension, 
he never received these payments.  The RO has not yet 
addressed this matter.  As such, these matters are not 
properly before the Board, and are thus referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  On July 12, 2002, the RO received the Veteran's initial 
claim for service connection for PTSD; the RO ultimately 
awarded service connection for PTSD, effective July 12, 2002.

3.  The record includes  no statement or communication from 
the Veteran, prior to July 12, 2002, that constitutes a 
pending claim for service connection for PTSD.


CONCLUSION OF LAW

The claim for an effective date earlier than July 12, 2002 
for the award of service connection for PTSD is without legal 
merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In the present appeal, the January 2006 SOC included citation 
to the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for awards of 
service connection.  The January 2006 SOC explained the 
reasons for the denial of the Veteran's request for an 
earlier effective date in this case.  Moreover, the Veteran 
has been afforded the opportunity to present evidence and 
argument with respect to the claim herein decided, to include 
during the March 2010 hearing.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for an award of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his duly-
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The record reflects that the Veteran filed an original claim 
for VA benefits in November 1983.  His claimed disabilities 
were curvature of the spine, slipped disc in the back, and 
arthritis of the spine and left knee.

In April 1984, the RO denied the Veteran's claims because he 
had failed to report for his scheduled examination.

In March 1989, the Veteran filed a claim for VA benefits.  
His disabilities were arm and back injuries.

In July 1989, the Veteran underwent VA examination.  With 
regard to his past medical history, the Veteran reported an 
arm condition and a back injury.

In an August 1989 rating decision, the RO denied service 
connection for an arm injury and a back injury.  The August 
1989 notice letter informed the Veteran that he was approved 
for disability pension, effective April 1, 1989.

On July 12, 2002, the RO received the Veteran's claim for 
service connection for PTSD.

In an October 2003 written statement, the Veteran contended 
that he was listed as on disability since 1952 but found out 
about it in 1990.  He would like to get back pay for those 
years.

A December 2003 letter from the Department of the Army 
indicates that the award of the Purple Heart was approved for 
the Veteran, based upon the documentation he provided.

In a November 2004 written statement, the Veteran contended 
that he should get paid from November 16, 1952.

In a March 2006 written statement, the Veteran indicated 
that, from 1952 to 1990, he was told that his records were 
lost.  He asserted that he was never informed of his right to 
disability pay for PTSD.  He also expressed his belief that, 
even if he could not get paid from 1952, he is entitled to a 
50 percent payment from 1990.

During the March 2010 Board hearing, the Veteran's 
representative indicated that the Veteran was treated for 
psychogenic gastrointestinal disorder, marked by combat, in 
1951.  He was hospitalized while in service.  The Veteran 
referenced records dated in September 1951 and December 1970.  
He was diagnosed with anxiety reaction.  In October 1951, his 
profile noted psychogenetic gastrointestinal disease.  The 
Veteran's representative contends that the Veteran was 
awarded pension for his psychogenic gastrointestinal 
reaction.  The Veteran stated that he was told that his 
records were lost in a fire.

The Veteran testified that he first sought VA treatment for 
his psychological problems in the 1950s.  He was told there 
were no records for him, and he gave up.  When he applied for 
service connection in 2002, he was told he had been receiving 
pension for his PTSD.  The Veteran testified that, in 1989, 
he tried to apply for benefits but was told that he could not 
get anything.  He was told by the VA hospital that his 
records were lost.  The Veteran's representative contended 
that the Veteran applied for a stomach condition in March 
1989.  She asserts that the stomach condition was really 
PTSD.

Despite the Veteran's assertions, there is simply no document 
that can be construed as a claim for service connection for 
PTSD associated with the claims file prior to July 12, 2002.  
Rather, this is the first document in the claims file that 
references a claim for service connection for PTSD or any 
psychiatric disorder.  While, as indicated above, the 
governing legal authority authorizes an effective date for 
the grant of service connection as early as the day after the 
date of the Veteran's discharge from service, if a claim for 
service connection was filed within one year of discharge, 
such is not the case here.  Hence, the Veteran's assertions 
that he demonstrated symptoms of PTSD in service and the 
statement of the VA psychologist in December 2004 that the 
Veteran's current symptoms were consistent with what he had 
reported when he was diagnosed with psychogenic 
gastrointestinal disorder in service, are to no avail.

In regard to the Veteran's argument that he did not know that 
he could file for benefits based upon his PTSD, the record 
demonstrates that the Veteran applied for VA benefits in 
1953, 1983, and 1989.  Therefore, there is evidence that the 
Veteran was aware that VA benefits for disabilities were 
available.  Moreover, the applicable law and regulations 
clearly make it the Veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that 
benefit.  

Also contended is that the Veteran initiated a claim for 
service connection for a stomach problem in 1989.  The 
Veteran has remarked that he was treated for psychogenic 
gastrointestinal disorder in service, and a VA examiner has 
indicated that the Veteran's current symptoms of PTSD are 
consistent with that disorder in service.  However, the 
Veteran's March 1989 claim includes no reference to any 
stomach or psychiatric disorder.  Likewise, the August 1989 
rating decision in which the RO awarded pension includes no 
reference to a stomach or psychiatric disorder.  In that 
rating decision, the RO did award service connection and 
assigned a noncompensable rating  for residuals of an 
appendectomy, which was documented to have occurred during 
service in June 1950.  However, there was no claim for a 
stomach condition and no award for pension based on a stomach 
or psychiatric condition, as the Veteran and his 
representative contended during the March 2010 hearing.  As 
such, this argument does not provide a \basis to award the 
Veteran an earlier effective date for the grant of service 
connection for PTSD.

Additionally, the Veteran has contended that his service 
records were missing from 1952 to 1990.  He indicates that, 
when he was informed that his records were present, he filed 
for benefits in 2002 and was granted service connection for 
PTSD.  However, a review of the claims file reveals that, the 
October and November 1953 dental rating sheets contained 
information about the Veteran's dental examinations in 
service, suggesting that VA reviewed the service treatment 
records .  In addition, the August 1989 RO rating decision 
that awarded service connection for an appendectomy, denied 
service connection for an arm injury and a back injury, and 
awarded entitlement to pension, referenced numerous service 
medical records in adjudicating the Veteran's claims.  There 
is no evidence in the claims file that the Veteran's service 
records were missing at any time.  A review of the claims 
file does show that the Veteran was not awarded the Purple 
Heart medal until December 2003, many decades after his 
separation from service.

However, even if the evidence did show that some of the 
Veteran's service medical records were missing at a certain 
time, this could only result in an earlier effective date for 
the award of service connection if the Veteran had previously 
filed a claim for service connection for a psychiatric 
disorder or, possibly, a gastrointestinal disorder.  See 
38 C.F.R. § 3.156(c).

In this case, the evidence shows that the Veteran did not 
file a claim for service connection for PTSD at any point 
prior to July 12, 2002.  In addition, there is no 
correspondence from the Veteran, dated prior to July 12, 
2002, that could be interpreted as an informal claim for this 
benefit.  The Board emphasizes that, while VA does have a 
duty to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA 
does make every effort to identify and notify claimants of 
the potential entitlement to benefits.  However, in this 
case, the claims file contains no communication from the 
Veteran at any time prior to July 12, 2002 that put VA on 
notice that potential entitlement to service connection for 
PTSD had arisen.

The Board has considered the Veteran's argument that he was 
informed that he could not receive any benefits because his 
records were missing.  Although it is regrettable that the 
Veteran may not have been informed of all the benefits to 
which he was entitled when he initially inquired regarding 
his eligibility, the United States Court of Appeals for 
Veterans Claims has held that "erroneous advice given by a 
government employee cannot be used to [prevent] the 
government from denying benefits."  Shields v. Brown, 8 Vet. 
App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).

The fact remains that, in this case, there is no document 
associated with the claims file prior to July 12, 2002. that 
can be construed as a claim for service connection for PTSD  
Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than July 
12, 2002 for the award of service connection for PTSD in this 
case.  Rather, the governing legal authority makes clear 
that, under these circumstances, the effective date can be no 
earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the award of  
service connection for PTSD earlier than July 12, 2002, is 
assignable, the claim for an earlier effective date must be 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An effective date earlier than July 12, 2002, for the award 
of service connection for PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


